     Case 2:18-cr-00103 Document 19 Filed 10/05/20 Page 1 of 2 PageID #: 60



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                       CRIMINAL NO. 2:18-00103

DERRICK CLARK

                                    ORDER

      Pending before the court is defendant’s motion to continue

the trial and all related pretrial dates in this matter.              (ECF

No. 18.)    In support of defendant’s motion, counsel for

defendant explains that additional time is needed to (1) finish

reviewing discovery; (2) further investigate the allegations in

the indictment and potential exculpatory evidence; and (3)

continue negotiating with the government.           (See id.)    Counsel

also stated that the government does not oppose the continuance

of this matter.      (See id.)    For good cause shown, defendant’s

motion is GRANTED.

      Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the interest of defendant and the

public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A), and

GRANTS defendant’s motion to continue.           In deciding to grant

defendant’s motion, the court considered the factors outlined in

18 U.S.C. § 3161(h)(7)(B) and finds that denying the motion

“would deny counsel for the defendant . . . the reasonable time
      Case 2:18-cr-00103 Document 19 Filed 10/05/20 Page 2 of 2 PageID #: 61



necessary for effective preparation, taking into account the

exercise of due diligence.”         Id. § 3161(h)(7)(B)(iv).

         Accordingly, the court hereby ORDERS as follows:

I.       The deadline for the filing of pretrial motions is

         continued until November 23, 2020;

II.      The Pretrial Motions Hearing is continued until 2:30 p.m.

         on Monday, November 30, 2020, in Charleston;

III.     Jury Instructions and Proposed Voir Dire are due to the

         court by December 7, 2020;

IV.      Trial of this action is continued until 9:30 a.m. on

         Tuesday, December 15, 2020, in Charleston;

V.       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from the

         filing of the motion until the trial is excludable for

         purposes of the Speedy Trial Act.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 5th day of October, 2020.

                                     ENTER:


                                     David A. Faber
                                     Senior United States District Judge



                                        2
